UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A Amendment No. 3 to Form 8-A Originally Filed on January 5, 2010 FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 IFM Investments Limited (Exact name of registrant as specified in its charter) Cayman Islands Not Applicable (State of incorporation or organization) (I.R.S. Employer Identification No.) 26/A, East Wing, Hanwei Plaza No. 7 Guanghua Road, Chaoyang District Beijing 100004, People’s Republic of China (Address of principal executive offices, including Zip Code) Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered American depositary shares, each representing fifteen (15) Class A ordinary shares New York Stock Exchange, Inc. Class A ordinary shares, par value US$0.001 per share * New York Stock Exchange, Inc. * Series A Junior Participating Preferred Shares** New York Stock Exchange, Inc. * * Application to be made for listing, not for trading, but only in connection with the registration of American Depositary Shares pursuant to requirements of the Securities and Exchange Commission. **
